  Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 1 of 22 Page ID #1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                 BENTON DIVISION

 RICKEY CATES, individually and on
 behalf of all others similarly situated,            Civil Action No.

                Plaintiff,                           COLLECTIVE AND CLASS
                                                     ACTION COMPLAINT
                v.

 ALLIANCE COAL, LLC, ALLIANCE                        JURY TRIAL DEMANDED
 RESOURCE PARTNERS, L.P.,
 ALLIANCE RESOURCES
 OPERATING PARTNERS, L.P.,
 ALLIANCE RESOURCE
 MANAGEMENT GP, LLC,
 HAMILTON COUNTY COAL, LLC,
 and WHITE COUNTY COAL, LLC.

                Defendants.


                     COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiff Rickey Cates through his undersigned counsel, individually, and on behalf of all

other similarly-situated persons, files this Collective and Class Action Complaint (“Complaint”)

against Defendants Alliance Coal, LLC, Alliance Resource Partners, L.P., Alliance Resources

Operating Partners, L.P., Alliance Resource Management GP, LLC, Hamilton County Coal, LLC,

and White County Coal, LLC (collectively, “Defendants”), seeking all available remedies under the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and Illinois state law.

       Plaintiff asserts his FLSA claims as a collective action under FLSA Section 16(b), 29 U.S.C.

§ 216(b) and asserts his state law claims as a class action under Federal Rule of Civil Procedure 23.

The following allegations are based on personal knowledge as to Plaintiff’s own conduct and are

made on information and belief as to the acts of others.
  Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 2 of 22 Page ID #2




                                        INTRODUCTION

       1.        This is an action brought on behalf of individuals who are current and former coal

miners employed by Defendants, challenging Defendants’ unlawful failure to pay for “off-the-

clock” work in violation of the FLSA and state law as well as Defendants’ failure to pay all

overtime, including by unlawfully excluding promised, non-discretionary bonuses in the

calculation of the employees’ “regular rate” for the purpose of determining the appropriate

overtime rates of pay.

       2.        Defendants Alliance Coal, LLC, Alliance Resource Partners, L.P., Alliance

Resources Operating Partners, L.P., Alliance Resource Management GP, LLC, Hamilton County

Coal, LLC, and White County Coal, LLC (collectively, “Defendants”) operated as joint employers

of Plaintiff and all employees who worked as miners in Defendants’ Hamilton Mining Complex

in Hamilton County, Illinois and Pattiki Complex in White County, Illinois (“Illinois Mines”), and

Defendants’ policies and practices deprived Plaintiff and similarly situated coal miners for all pay

that they were and are entitled to by law.

                                 JURISDICTION AND VENUE

       3.        Jurisdiction over Plaintiff’s FLSA claim is proper under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331.

       4.        Pursuant to Fed. R. Civ. P. 4(k)(1)(A), 735 Ill. Comp. Stat § 5/2-209, and federal

due process, the Court has general and specific personal jurisdiction over all Defendants. All

Defendants maintain continuous and systematic contacts with Illinois, as they all jointly operate the

Hamilton Coal Mine and Pattiki Mine located therein. Defendants Alliance Coal, LLC (“Alliance”),

Alliance Resource Operating Partners, L.P, (“AROP”), Alliance Resource Management GP, LLC

(“ARM”), and Alliance Resource Partners, L.P. (“ARLP”) (ARLP, AROP, ARM and Alliance are




                                                 2
  Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 3 of 22 Page ID #3




together the “Parent Defendants”) are the parent entities that own and control each of the Subsidiary

Defendants Hamilton County Coal, LLC and White County Coal, LLC (the “Subsidiary

Defendants”). Defendants operate as essentially the same entity, and the Parent Defendants have

implemented all policies, protocols, guidelines, and internal monitoring systems used in the Illinois

Mines. All Defendants have availed themselves of Illinois, because they have regularly conducted

business in Illinois, and because the FLSA violations occurred in Illinois.

        5.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391. Defendants reside in

Illinois, and a substantial part of the events giving rise to Plaintiff’s and Class Members’ claims

occurred within this judicial District and Division. Defendants conduct business in this judicial

District and Division. Specifically, the Parent Defendants own and operate the Subsidiary

Defendants, and employed Plaintiff and similarly situated coal miners at the Illinois Mines, who

are the subject of the alleged unlawful pay practices.

        6.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

state law claims, because those claims derive from a common nucleus of operative facts.

                                             PARTIES

        7.      Plaintiff Rickey Cates is a resident of Galatia, Illinois. Plaintiff was employed by

Defendants as a coal miner in Defendants’ Illinois Mines (Hamilton County Coal, LLC and White

County Coal, LLC) in Hamilton County, Illinois and White County, Illinois from approximately

2010 until February 2020. Pursuant to 29 U.S.C. § 216(b), Plaintiff has consented in writing to be

a plaintiff in this action. See Exhibit A.

        8.      Defendant Alliance Coal, LLC is a for-profit limited liability company organized

under the laws of the state of Delaware, with its principal place of business being located at 1717

S. Boulder Avenue, Tulsa, Oklahoma 74119-4886.




                                                 3
  Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 4 of 22 Page ID #4




        9.     Defendant Alliance Resource Partners, L.P. is a for-profit limited partnership

organized under the laws of the state of Delaware, with its principal place of business being located

at 1717 S. Boulder Avenue, Tulsa, Oklahoma 74119-4886.

        10.    Defendant Alliance Resource Operating Partners, L.P. is, upon information and

belief, a for-profit limited partnership organized under the laws of the state of Delaware, with its

principal place of business being located at 1717 S. Boulder Avenue, Tulsa, Oklahoma 74119-

4886.

        11.    Defendant Alliance Resource Management GP, LLC is, upon information and

belief, a for-profit limited liability company organized under the laws of the state of Delaware,

with its principal place of business being located at 1717 S. Boulder Avenue, Tulsa, Oklahoma

74119-4886.

        12.    Defendant Hamilton County Coal, LLC (“Hamilton County Coal”) operates the

Mine No. 1 in the Illinois Mines, which is an underground longwall mine that produces high-sulfur

coal from the Herrin No. 6 seam. Hamilton County Coal is a for-profit limited liability company

organized under the laws of the state of Delaware, with its principal place of business at 18033

County Rd 500 E, Dahlgren, Illinois 62828.

        13.    Defendant White County Coal, LLC (“White County Coal”) operated the Pattiki

Mine in the Illinois Mines, which is an underground longwall mine that produces high-sulfur coal.

White County Coal is a for-profit limited liability company organized under the laws of the state

of Delaware, with its principal place of business at 1525 County Rd 1300 N, Carmi, IL 62821.

        14.    Defendants Alliance Coal, ARLP, AROP, and ARM (collectively “Parent

Defendants”) are the parent entities that own and control the Subsidiary Defendants Hamilton

County Coal, LLC and White County Coal, LLC (“Subsidiary Defendants”).




                                                 4
  Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 5 of 22 Page ID #5




       15.     Defendant ARLP owns 99.999% of Defendant AROP.

       16.     Defendant AROP owns 99.999% of Defendant Alliance Coal.

       17.     Upon information and belief, Defendants Hamilton County Coal, LLC and White

County Coal, LLC are a wholly-owned subsidiaries of Alliance Coal, LLC (which is in turn a

subsidiary of the other Parent Defendants), and its employment policies and procedures, described

below, are uniformly established and directed by the Parent Defendants.

       18.     Upon information and belief, each Parent Defendant exerted supervisory control

over all employees of the Illinois Mines, and was involved in the daily operations of the business

of the Illinois Mines and as it pertains to the policies, processes and procedures for the

compensation of all such employees, as described in more detail below.

       19.     Since 2010, Defendants have employed Plaintiff and numerous other similarly

situated current and former employees at the Illinois Mines in non-exempt positions. As used

herein, the term “non-exempt” refers to employees who work in positions that are not exempt from

the protections of the FLSA and the Illinois Minimum Wage Law (“IMWL”), 820 Ill. Comp. Stat

§ 105/1 et seq., and therefore, are entitled to be paid overtime compensation for work performed

in excess of forty (40) hours per week.

       20.     The unlawful acts alleged in this Complaint were committed by Defendants and/or

Defendants’ officers, agents, employees, or representatives, while actively engaged in the

management of Defendants’ businesses or affairs and with the authorization of the Defendants.

       21.     Defendants employed Plaintiff and continue to employ similarly situated employees

as defined by the FLSA, 29 U.S.C. § 203(d). See also 29 C.F.R. 791.2(a).

       22.     During all times relevant, Plaintiff was an employee of Defendants and was covered

by the FLSA and Illinois law.




                                                5
    Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 6 of 22 Page ID #6




       23.     During all times relevant, Defendants are employers and/or enterprise covered by

the FLSA.

       24.     During all times relevant, each of the individual Defendant entities are employers

covered by the FLSA and Illinois law.

       25.     At all times material to this action, Defendants have been engaged in commerce or

in the production of goods for commerce as defined by the FLSA, and Defendants’ employees are

engaged in interstate commerce and handle or work on goods that have been moved in and/or

produced in commerce, as described by 29 U.S.C. §§ 206-207.

       26.     Defendants’ annual gross sales exceed $500,000.

                         COLLECTIVE AND CLASS DEFINITIONS

       27.     Plaintiff brings Count I of this lawsuit pursuant to the FLSA, 29 U.S.C. § 216(b), as

a collective action on behalf of himself and the following proposed collective:

       All current and former non-exempt employees who performed work in underground
       mines or surface coal preparation plants at the Illinois Mines, and who were
       employed by Defendants between three years of the filing of this Complaint and the
       present (the “FLSA Collective”).

       28.     Plaintiff brings Counts II and III of this lawsuit as a class action pursuant to Fed. R.

Civ. P. 23, on behalf of himself and the following class:

       All current and former non-exempt employees who performed work in underground
       mines or surface coal preparation plants at the Illinois Mines, and who were
       employed by Defendants ten years of the filing of this Complaint1 and the present
       (the “Illinois Class”).

       29.     The FLSA Collective and the Illinois Class are together referred to as the “Classes”

and the members of the Classes are “Class Members.”



1
 The statute of limitations on Plaintiff’s Illinois Wage Payment and Collection Act claim under
Pennsylvania law is ten (10) years. Accordingly, Count III of the Complaint goes back to ten years
of the filing of this Complaint.


                                                  6
  Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 7 of 22 Page ID #7




        30.      The employees who constitute the FLSA Collective and the Illinois Class are

referred to as “Coal Miners.”

        31.      Plaintiff reserves the right to redefine the Classes prior to notice or certification, and

thereafter, as may be warranted or necessary.

                                    FACTUAL BACKGROUND

   A.         Defendants’ Mining Operations and Operational Structure
        32.      Defendants comprise and hold themselves out to be the single entity Alliance --

“the second largest coal producer in the eastern United States.” See Alliance Coal, About Us,

https://www.arlp.com/peer/about-us/default.aspx (last visited Mar. 16, 2021).

        33.      Defendants operate seven underground mining complexes in West Virginia,

Illinois, Indiana, Kentucky and Maryland. These operations include the Illinois Mines.

        34.      Each of the Defendants are joint employers of the Coal Miners, as Defendants’

operations are interrelated and share common management. While the Subsidiary Defendants

purport to operate the Illinois Mines, the Parent Defendants, ARLP, AROP and Alliance, control

every significant aspect of their subsidiaries’ coal mining operations.

        35.      The Parent Defendants maintain operational control over the day-to-day functions

of Plaintiff and the members of the Collective.

        36.      In particular, the Parent Defendants jointly controlled and directed the employment

policies and practices, including the illegal pay practices of their subsidiaries, by directing such

subsidiaries to follow the uniform time-keeping and pay practices of the Parent Defendants, which

the Parents Defendants applied uniformly to all of their subsidiaries and the subsidiaries’

employees. Accordingly, each Parent Defendant was a joint employer of the Coal Miners who

work at the Illinois Mines.

        37.      Among other things, the Parent Defendants required their subsidiaries, including


                                                     7
  Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 8 of 22 Page ID #8




the Illinois Mines, to utilize the Parent Defendants’ proprietary time-keeping hardware and

software system developed by another ARLP subsidiary, Matrix Design Group, LLC, as the

exclusive means for its subsidiaries to record the time worked and to determine the times periods

for which these subsidiaries would pay for work performed by their employees.

        38.      Parent Defendants and Subsidiary Defendants are joint employers as: (1) each

Subsidiary Defendants installed the same tracking system and time-keeping system provided by

the Matrix Entities; (2) each Subsidiary Defendants chose, in the same way, to willfully ignore the

data generated by that system regarding work performed prior to the scheduled beginning of shifts

and instead pay workers only from the scheduled beginning of the shifts; (3) the data available to

each Subsidiary Defendants were also available to Parent Defendants.

        39.      In addition to exercising authority to hire, fire, discipline, and otherwise exercise

payroll, scheduling and human-resources-related control over the Subsidiary Defendants, the

Parent Defendants also exercised control over the pay rates and insurance benefits provided by the

Subsidiary Defendants to their nominal employees.

        40.      In addition, the Parent Defendants supervised the actual work performed by the

nominal employees of the Subsidiary Defendants. For instance, the Subsidiary Defendants would

receive directions from the Parent Defendants regarding how their workers should perform mining

operations and in what direction workers should mine for coal.

        41.      Upon information and belief, the Parent Defendants expressly supervise and control

the policies and practices utilized by the Subsidiary Defendants to pay Plaintiff and Coal Miners,

including the policies and practices alleged in this Complaint.

   B.         The Work Performed by Plaintiff and Coal Miners
        42.      Plaintiff and Class Members worked as Coal Miners in the Illinois Mines.

        43.      Plaintiff and other Coal Miners are not members of a union.


                                                   8
  Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 9 of 22 Page ID #9




          44.    Plaintiff and Coal Miners work long hours on day and night shifts to keep the mines

operating, and in order for Defendants to maximize their profits. Plaintiff typically worked five to

seven days per week.

          45.    The work that Plaintiff and other Coal Miners perform is hazardous and dangerous.

          46.    The Supreme Court of the United States has long recognized the special difficulties

involved in the job of mining coal as follows:

          Those who are forced to travel in underground mines in order to earn their
          livelihood . . . must journey beneath the crust of the earth, far removed from the
          fresh and open air and from the beneficial rays of the sun. … A heavy toll is exacted
          from those whose lot it is to ride and walk and mine beneath the surface. From the
          moment they enter the portal until they leave they are subjected to constant hazards
          and dangers; they are left begrimed and exhausted by their continuous physical and
          mental exertion.

Jewell Ridge Coal Corp. v. Loc. No. 6167, United Mine Workers of Am., 325 U.S. 161, 162

(1945).

          47.    Plaintiff and Coal Miners routinely work more than forty hours in a workweek.

          48.    Plaintiff and other Coal Miners were paid on an hourly basis at an agreed hourly

rate, and in addition were entitled to be paid and were paid various types of bonuses.

          49.    Plaintiff and other Coal Miners are not paid for all of the time that they spend

performing work, including work performed both before and after their regularly scheduled shifts.

          50.    Defendants required Plaintiff and Coal Miners to arrive to their work shifts

sufficiently early to have time to don protective gear and be dressed and ready prior to the

beginning of their shifts and to attend safety meetings prior to the beginning of their shifts.

          51.    However, Defendants never paid Plaintiff and Coal Miners for the time spent

working prior to beginning of their scheduled shift or for safety meetings; Defendants would only

begin paying Plaintiff and Coal Miners for work at the scheduled beginning of their shifts.




                                                   9
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 10 of 22 Page ID #10




       52.     During the time that Plaintiff and Coal Miners were required to be present at the

mine prior to the scheduled beginning of their shift, Plaintiff and Coal Miners routinely performed

a variety of activities that constituted compensable work, including the following:

               a.      Retrieving specialized protective gear and clothing from lockers and/or
                       buckets located at the mine’s above-ground bathhouse;

               b.      Donning specialized protective equipment and clothing issued by the
                       Defendants and required for the dangerous environment of an underground
                       coal mine, including coveralls, boots, helmet, lamp, reflective gear, work
                       belt, self-rescuer, text-pager tracking device, hearing protection, safety
                       glasses, respirator, and gloves;

               c.      Gathering tools to be used during scheduled shift from an above-ground
                       storeroom; and

               d.      Gathering materials to be used during scheduled shift also from an above-
                       ground storeroom.

       53.     In addition, at the end of each shift, Plaintiff and Coal Miners were required to

perform the time-consuming task of doffing their specialized protective equipment, returning tools

and supplies to the appropriate location, returning their gear to their lockers and readying

equipment for use on future shifts. This work took a substantial amount of time.

       54.     However, Defendants did not pay Plaintiff and Coal Miners for this time.

Defendants stopped paying Plaintiff and Coal Miners at the time they came above-ground and did

not pay them for doffing their specialized protective equipment or any other work.

       55.     All of the pre-shift and post-shift work performed was an integral and indispensable

part of the principal work activities of Plaintiff and Coal Miners.

       56.     Defendants were aware that Plaintiff and Coal Miners performed this work before

and after their shift, both because they required these activities to be performed and because they

employed and had the ability to use sophisticated technology that provided detailed information to

Defendants about the times that each employee reported to work prior to the scheduled beginning



                                                 10
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 11 of 22 Page ID #11




of their shifts and performed work off the clock.

        57.      Specifically, Defendants installed “tracker” devices capable of following and

recording the exact location of each miner attached to each miner’s helmet, and Defendants

required the helmets to be worn by the miner at all times in the workplace. The tracking system is

not merely capable of recording the current location of each miner’s tracker device, but also is

capable of recording and preserving in Defendants’ data systems the exact time each miner moves

to a new location.

        58.      Although Defendants’ system was capable of automatically recording the exact

time when Plaintiffs and the Coal Miners would arrive at the facility to begin work, Defendants

did not utilize that time for the purpose of paying Plaintiff and other Coal Miners.

        59.      Rather, Defendants failed to pay any coal mining employees for their time

expended in compensable activities prior to the scheduled beginning of the shift; and instead,

Defendants would only pay Plaintiff and Class Members from the time that their shift was

scheduled to begin.

   C.         Defendants Did Not Pay the Proper Overtime Owed to Plaintiff and Coal Miners

        60.      In addition to not paying Plaintiff and Coal Miners for time spent working before

and after their shifts, Defendants also failed to pay Plaintiff and similarly situated employees the

appropriate overtime rate of compensation for overtime work performed.

        61.      Plaintiff and similarly situated employees were paid several forms of bonus

compensation that were not discretionary, and therefore, should have been included in their

“regular rate” of compensation for determining their overtime rate of compensation.

        62.      Upon information and belief, Defendants provided their employees a “Benefits

Handbook,” which described certain bonus compensation to which Plaintiff would be entitled as




                                                11
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 12 of 22 Page ID #12




part of Plaintiff’s compensation for his work for Defendants.

          63.   Non-discretionary bonuses included, among others:

                a.     An annual Attendance Incentive Bonus;

                b.     A New Electrical Certification bonus;

                c.     A New Mine Foreman certification bonus;

                d.     An annual Emergency Medical Technician Certification Bonus;

                e.     An annual Mine Emergency Technician Certification Bonus;

                f.     An annual seniority days bonus starting at each employee’s sixth year of
                       service, giving a bonus of one “day” or eight (8) hours of regular pay in the
                       first year of eligibility, and with an additional 8 hours of pay accruing each
                       year (with the maximum accrual being twenty (20) days);

                g.     A Weekly Production Bonus based on productivity and man hours, utilizing
                       a formula that took into account the amount of coal mined during the week
                       in the mine in question, the percentage of the coal mined which was “clean,”
                       the number of employee hours expended to mine the coal, and similar
                       objectively-quantifiable facts;

                h.     A Safety Incentive Bonus that was calculated based on a formula derived
                       from objective data.

          64.   Defendants paid these bonuses to Plaintiff and similarly situated employees, but

they failed to include such bonuses in the “regular rate” used to calculate the overtime rate of pay

for Plaintiff and similarly situated employees in the weeks that the bonuses were paid. Defendants’

failure to include such bonuses resulted in Plaintiff and similarly situated employees receiving

lower overtime rates than they were owed for the weeks in which the bonuses were paid.

          65.   These bonuses should have been included in calculating employees’ overtime rates

of pay.

          66.   Additionally, the Plaintiff and similarly situated employees were not compensated

for the full amount of overtime that they were owed each week, because, upon information and

belief, Defendants included a type of implicit overtime premium it referred to as the “boosted



                                                 12
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 13 of 22 Page ID #13




hours method” in the formula used to calculate two types of bonuses (production and safety

bonuses), but this formula did not compensate Plaintiff and similarly situated employees for the

full overtime premium owed because the number of hours used by Defendants in the “boosted

hours” formula was based on the number of hours Defendants credited the employees with

working and therefore did not include all time worked as described above.

       67.     Defendants knew or should have known that the work that they required of Plaintiff

and other Coal Miners should have been paid for all time worked before and after their regularly

scheduled shift under the FLSA.

       68.     Defendants knew or should have known that the non-discretionary bonuses that

they paid should have been properly incorporated into the regular rate for purposes of calculating

overtime compensation under the FLSA.

       69.     Defendants are sophisticated national businesses with access to knowledgeable

human resource specialists and competent labor counsel.

       70.     Defendants do not maintain accurate records of the actual hours that Plaintiff and

Coal Miners worked each workday and the total hours worked each workweek.

       71.     Defendants have acted willfully and with reckless disregard of clearly applicable

FLSA and state law wage and hour provisions by failing to compensate Plaintiff and Coal

Members for all hours worked in excess of forty (40) during the workweeks.

                          COLLECTIVE ACTION ALLEGATIONS

       72.     Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on

behalf of the FLSA Collective defined above.

       73.     Plaintiff desires to pursue their FLSA claim on behalf of any individuals who opt-

in to this action pursuant to 29 U.S.C. § 216(b).




                                                13
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 14 of 22 Page ID #14




       74.     Plaintiff and the FLSA Collective are “similarly situated,” as that term is used in

29 U.S.C. § 216(b), because, inter alia, all such individuals worked pursuant to the Defendants’

previously described common pay and timekeeping practices and, as a result of such practices,

were not paid the full and legally mandated minimum wage for non-overtime hours and overtime

premium for hours worked over forty (40) during the workweek. Resolution of this action requires

inquiry into common facts, including, inter alia, Defendants’ common compensation, timekeeping

and payroll practices.

       75.     The FLSA Collective Members have the same or closely similar job duties as the

Plaintiff, and all Plaintiff and Collective Members were paid by Defendants in the same manner,

in violation of the FLSA. Accordingly, the named Plaintiff is similarly situated to all FLSA

Collective Members.

       76.     Plaintiff and the FLSA Collective performed the same type of work, the manner

and terms of which were controlled by the Defendants, and were not paid for all time worked or

at the proper overtime rate as required by federal law.

       77.     The similarly situated employees are known to Defendants, are readily identifiable,

and may be located through Defendants’ records.

       78.     Defendants employ many FLSA Collective Members throughout Illinois. These

similarly situated employees may be readily notified of this action through direct U.S. mail and/or

other appropriate means, and allowed to opt into it pursuant to 29 U.S.C. § 216(b) for the purpose

of collectively adjudicating their claims for overtime compensation, liquidated damages (or,

alternatively, interest), and attorneys’ fees and costs under the FLSA.




                                                14
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 15 of 22 Page ID #15




                                CLASS ACTION ALLEGATIONS

         79.    Plaintiff incorporates by reference the foregoing allegations as if set forth herein.

         80.    Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23 on behalf

of himself and the Illinois Class defined above.

         81.    The members of the Illinois Class are so numerous that joinder of all members is

impracticable. Upon information and belief, there are more than 100 members of the Illinois Class.

         82.    Defendants have engaged in the same conduct towards Plaintiff and the other

members of the Illinois Class.

         83.    The injuries and damages to the Illinois Class present questions of law and fact that

are common to each class member within the Illinois Class, and that are common to the Illinois

Class as a whole.

         84.    Plaintiff will fairly and adequately represent and protect the interests of the Illinois

Class, and all of its putative class members because there is no conflict between the claims of

Plaintiff and those of the Illinois Class, and Plaintiff’s claims are typical of the claims of the Illinois

Class.

         85.    Plaintiff’s counsel are competent and experienced in litigating class actions and

other complex litigation matters, including wage and hour cases like this one.

         86.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because questions

of law and fact common to the Illinois Class predominate over any questions affecting only

individual Class members including, without limitation: (1) whether Defendants paid them for all

time worked; and (2) whether Defendants’ failed to pay them the full amount of overtime

compensation earned.

         87.    Plaintiff’s claims are typical of the claims of the Illinois Class in the following




                                                    15
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 16 of 22 Page ID #16




ways, without limitation: (a) Plaintiff is a member of the Illinois Class; (b) Plaintiff’s claims arise

out of the same policies, practices and course of conduct that form the basis of the claims of the

Illinois Class; (c) Plaintiff’s claims are based on the same legal and remedial theories as those of

the Illinois Class and involve similar factual circumstances; (d) there are no conflicts between the

interests of Plaintiff and the Illinois Class members; and (e) the injuries suffered by Plaintiff are

similar to the injuries suffered by the Illinois Class members.

       88.     Class action treatment is superior to the alternatives for the fair and efficient

adjudication of the controversy alleged herein. Such treatment will permit a large number of

similarly situated individuals to prosecute their common claims in a single forum simultaneously,

efficiently, and without the duplication of effort and expense that numerous individual actions

would entail. No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action, and no superior alternative exists for the fair

and efficient adjudication of this controversy. The Illinois Class is readily identifiable from

Defendants’ own employment records. Prosecution of separate actions by individual members of

the Illinois Class would create the risk of inconsistent or varying adjudications with respect to

individual Class members that would establish incompatible standards of conduct for Defendants.

       89.     A class action is superior to other available methods for adjudication of this

controversy because joinder of all members is impractical. Further, the amounts at stake for many

of the Illinois Class members, while substantial, are not great enough to enable them to maintain

separate suits against Defendants.

       90.     Without a class action, Defendants will retain the benefit of their wrongdoing,

which will result in further damages to Plaintiff and the Illinois Class. Plaintiff envisions no

difficulty in the management of this action as a class action.




                                                  16
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 17 of 22 Page ID #17




                                            COUNT I
                                      Violation of the FLSA
            (On Behalf of Plaintiff and the FLSA Collective Against All Defendants)

          91.    All previous paragraphs are incorporated as though fully set forth herein.

          92.    The FLSA requires that covered employees be compensated for all hours worked

in excess of forty (40) hours per week at a rate not less than one and one-half (1½) times the regular

rate at which he is employed. See 29 U.S.C. § 207(a)(1).

          93.    Defendants are subject to the wage requirements of the FLSA because each of the

Defendants is an “employer” under 29 U.S.C. § 203(d).

          94.    At all relevant times, each of the Defendants were, and continue to be, an

“employer” engaged in interstate commerce and/or in the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. § 203.

          95.    Alternatively, Defendants are subject to the wage requirements of the FLSA

because the Defendants are joint employers pursuant to the FLSA. See 29 C.F.R. § 791.2.

          96.    During all relevant times, the members of FLSA Collective, including Plaintiff,

were covered employees entitled to the above-described FLSA’s protections. See 29 U.S.C. §

203(e).

          97.    Plaintiff and the FLSA Collective are not exempt from the requirements of the

FLSA.

          98.    Plaintiff and the FLSA Collective are entitled to be paid overtime compensation for

all hours worked over forty (40) in a workweek.

          99.    Defendants’ compensation scheme applicable to Plaintiff and the FLSA Collective

failed to comply with either 29 U.S.C. § 207(a)(1) or 29 C.F.R. § 778.112.

          100.   Defendants knowingly failed to compensate Plaintiff and the FLSA Collectives at




                                                 17
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 18 of 22 Page ID #18




a rate of one and one-half (1½) times their regular hourly wage for hours worked in excess of forty

(40) hours per week.

       101.     Defendants also failed to create, keep and preserve records with respect to work

performed by Plaintiff and the FLSA Collectives sufficient to determine their wages, hours and

other conditions of employment in violation of the FLSA, 29 U.S.C. § 211(c); 29 C.F.R. §§

516.5(a), 516.6(a)(1), 516.2(c).

       102.     In violating the FLSA, Defendants acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

       103.     Pursuant to 29 U.S.C. § 216(b), employers such as Defendants, who intentionally

fail to pay an employee wages in conformance with the FLSA shall be liable to the employee for

unpaid wages, liquidated damages, court costs and attorneys’ fees incurred in recovering the

unpaid wages.

                                            COUNT II
                             Violation of the Illinois Minimum Wage Law
              (On Behalf of Plaintiff and the Illinois Class Against All Defendants)

       104.     All previous paragraphs are incorporated as though fully set forth herein.

       105.     The Illinois Minimum Wage Law (“IMWL”) entitles covered employees to

overtime compensation of not less than one and one-half (1½) times the employee’s regular rate

of pay for all hours worked in excess of forty (40) in one workweek. See 820 Ill. Comp. Stat §

105/4a(1).

       106.     Defendants are subject to the IMWL’s overtime requirements because each

Defendant is an employer under 820 Ill. Comp. Stat § 105/3(c).

       107.     During all relevant times, Plaintiff and the Illinois Class were covered employees

entitled to the above-described IMWL protections. See 820 Ill. Comp. Stat. § 105/3(d).




                                                18
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 19 of 22 Page ID #19




        108.      Plaintiff and the Illinois Class are not exempt from the IMWL.

        109.      Plaintiff and the Illinois Class routinely worked in excess of 40 hours per week.

        110.      As described in the foregoing paragraphs, Defendants’ compensation policies and

practices are in violation of the IMWL. See 820 ILCS § 115/1 et seq.

        111.      Defendants’ failure to pay compensation as described above has been willful and/or

in bad faith.

        112.      Defendants knowingly failed to compensate Plaintiff and the Illinois Class for all

hours worked and hours worked in excess of forty (40) hours in a workweek, in violation of the

IMWL. See 820 Ill. Comp. Stat. § 105/4a(1).

        113.      Pursuant to 820 Ill. Comp. Stat. § 105/12(a), employers such as Defendants who

fail to pay an employee wages in conformance with the IMWL, shall be liable to the employee for,

inter alia, unpaid wages for three years prior to the filing of the lawsuit, punitive damages in the

amount of five percent (5%) per month of the amount of underpayment, and reasonable attorneys’

fees and costs.

                                             COUNT III
                    Violation of the Illinois Wage Payment and Collection Act
                (On Behalf of Plaintiff and the Illinois Class Against All Defendants)

        114.      All previous paragraphs are incorporated as though fully set forth herein.

        115.      The Illinois Wage Payment and Collection Act (“IWCPA”) requires employers to

pay employees within 13 days after the end of a semi-monthly or bi-weekly pay period or within

seven days after a weekly pay period in full at the lawful rate. See 820 Ill. Comp. Stat. § 115/4.

        116.      If an employer fails to pay an employee all wages earned by the statutory deadline,

the employee may commence a civil action to recover the amount of any underpayment and

damages in the amount of two percent (2%) of each underpayment compounded monthly, plus




                                                   19
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 20 of 22 Page ID #20




costs and reasonable attorneys’ fees. See 820 Ill. Comp. Stat. § 115/14.

       117.      Pursuant to 735 Ill. Comp. Stat. § 5/13-206, the statute of limitations applicable to

the IWPCA is ten years after accrual of the cause of action.

       118.      Plaintiff and the Illinois Class are employees for purposes of the IWPCA. See 820

Ill. Comp. Stat. § 115/2.

       119.      Each Defendant is an employer for purposes of the IWPCA. See 820 Ill. Comp.

Stat. § 115/2.

       120.      Defendants’ actions, policies and/or practices as described above violate the

IWPCA by failing to compensate Plaintiff and the Illinois Class for hours worked in excess of 40

in a week at one-and-one-half times their regular rate.

       121.      As a direct and proximate result of this practice, Plaintiff and the Illinois Class have

suffered loss of income and other damages to be determined at trial.

       122.      As such, Plaintiff and the Illinois Class are entitled to the underpayment, damages

in the amount of two percent (2%) compounded monthly, and reasonable attorneys’ fees and costs.

See 820 Ill. Comp. Stat. § 115/14

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks the following relief on behalf of himself and all others

similarly situated:

                 a.     An order permitting this litigation to proceed as an FLSA collective action
                        pursuant to 29 U.S.C. § 216(b);

                 b.     An order permitting this litigation to proceed as a class action pursuant to
                        Fed. R. Civ. P. 23 on behalf of the Illinois Class;

                 c.     Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all
                        potential FLSA Collective members;

                 d.     Back pay damages (including unpaid overtime compensation, unpaid



                                                   20
 Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 21 of 22 Page ID #21




                       spread of hours payments and unpaid wages) and prejudgment interest to
                       the fullest extent permitted under the law;

              e.       Liquidated damages to the fullest extent permitted under the law;

              f.       Punitive damages as permitted under the law;

              g.       Litigation costs, expenses and attorneys’ fees to the fullest extent permitted
                       under the law; and

              h.       Such other and further relief as this Court deems just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury for all issues of fact.

Dated: April 9, 2021                          Respectfully submitted,


                                              /s/ Katrina Carroll
                                              Katrina Carroll
                                              CARLSON LYNCH
                                              111 W. Washington Street, Suite 1240
                                              Chicago, IL 60602
                                              Telephone: (312) 750-1265
                                              kcarroll@carlsonlynch.com

                                              Mark N. Foster, pro hac vice forthcoming
                                              Law Office of Mark N. Foster, PLLC
                                              P.O. Box 869
                                              Madisonville, KY 42431
                                              Telephone: (270) 213-1303
                                              Mfoster@MarkNFoster.com

                                              Shanon J. Carson, pro hac vice forthcoming
                                              Camille Fundora Rodriguez, pro hac vice
                                              forthcoming
                                              BERGER MONTAGUE PC
                                              1818 Market Street, Suite 3600
                                              Philadelphia, PA 19103
                                              Telephone: (215) 875-3000
                                              Facsimile: (215) 875-4620
                                              scarson@bm.net
                                              crodriguez@bm.net




                                                 21
Case 3:21-cv-00377-RJD Document 1 Filed 04/09/21 Page 22 of 22 Page ID #22




                                  Sarah R. Schalman-Bergen, pro hac vice
                                  forthcoming
                                  Olena Savytska, pro hac vice forthcoming
                                  Thomas Fowler, pro hac vice forthcoming
                                  Krysten L. Connon, pro hac vice forthcoming
                                  LICHTEN & LISS-RIORDAN, P.C.
                                  729 Boylston Street, Suite 2000
                                  Boston, MA 02116
                                  Telephone: (617) 994-5800
                                  Facsimile: (617) 994-5801
                                  ssb@llrlaw.com
                                  osavytska@llrlaw.com
                                  tfowler@llrlaw.com
                                  kconnon@llrlaw.com

                                  Eric Lechtzin, pro hac vice forthcoming
                                  Liberato Verderame, pro hac vice forthcoming
                                  EDELSON LECHTZIN LLP
                                  3 Terry Drive, Suite 205
                                  Newtown, PA18940
                                  Telephone: (215) 867-2399
                                  Facsimile: (267) 685-0676
                                  elechtzin@edelson-law.com
                                  lverderame@edelson-law.com

                                  John R. Kleinschmidt, III, pro hac vice forthcoming
                                  The Law Offices of John R. Kleinschmidt III, PLLC
                                  P.O. Box 1746
                                  Lexington, KY 40588
                                  Telephone: (859) 866-3097
                                  john@employmentlawky.com

                                  Attorneys for the Plaintiff and the
                                  Proposed FLSA Collective and Illinois Class




                                    22
